                 . ase 7:12-cr-00726-KMK
                                 Document
      Case 7:12-cr-00726-KMK Document     51 11/19/20 Page 1 of 4
                                      63 Filed Filed 08/20120 p           .
                                                       :    : , age 1 Of 4,
                                                       i ' '         '    .


 UNITED STATES DISTRICT COURT
                                                                            --·\--:~i ;UG i Jt'.lllil~
                                                                                                     i -
 SOUTHERN DISTRICT OF NEW YORK
                                                                                                                l l ., ,·~ ·:., 'i i. ':, .    J .

                                                                                                                          \f.,{ \      J
                                                                                    , .----· _ _..,. . ,- .-• 4"" • '· ~-' }. ··-- - ·-- · -
DEMETRIUS WILLIAMS
                Petitioner,                                                                                  12Cr.726
     -against-                                                                                               RULE 60 (b)(6)
UNITED STATES OF AMERICA
                Respondent,



              DEMETRIUS WILLIAMS brings notice of Constitutional issues in a Rule 60 (b) (6)
motion to bring a Tenth Amendment claim to challenge federal law, see Bond v. United States.
572 U.S. 844 {2014). My arrest violated the narrow federal stated balance and was not privileged
to the United States. A federal drug conspiracy is an agree.ment to violate the federal drug laws.
To prove that a person is guilty of drug conspiracy charges, the government must have sufficient
evidence of two things: (1) there was an agreement between two.or more people to violate a federal
drug law; and (2) each alleged conspirator knew of the unlawful agreement and joined in it under
federal fa~. I never h~d a chance to argue this and my attorney w~ ineffective. On August 12,
2012, I was cht1r~ed ~ith NY Penal Law .145.00-1 Crim~~l Mischief Fourth degree; NY Penal
Law 140.25-2 B~rglary Secon;d De~e~·and NY Penal ·La~>Ho.15, NY Penal Law 220:16-1,
                             .               .   ,   :   .                  :   .
                                                                                                                                                             NY
Penal Law 220.16-12, PL 265.03, ?nd VTL 511-2a2. I was placed in lock up pending arraignment.
On August 13,2012, at 6:27am, I was arraigned before Judg~ Martini and remanded to the Orange
County jail to return on preliminary hearings on Friday evening by the Town of Newburgh Police.
At 11 :44pm I was taken into custody; my vehicle was towed. While in custody on September
9,2012. I was indicted
                    .
                       by a federal
                              .
                                    grand jury.
              Page one of the indictment reads that the grand jury charges: "On or about August 12,2012,
in the Southern District Of New York, Demetrius Williams, the defendant, after having been
previously convicted of a crime punishable by imprisonment for a year term exceeding one year,
to wit, a conviction on or about March 19,2004, in Orange County Criminal Court, New York, for
Criminal Possession of a Controlled Substance in the Fifth Degi:ee, in violation of New York Penal
Law Section 220.06, knowingly did po~sess in and affecting commerce a firearm and ammunition,
to v.:'it, a .25-caliber Raven·s~~i-automatic pistol and fifty            rounds 'of .25 cali,ber ammunition, which
has bee~·previously shipped and h1U1Sporteci in interst~teand for~ign comme~ce. (Title 18~ Unit~d
. .   . . 1          I   .        .   •                      .   .              .                . . .                    .              .           .   ,   .

States Code, · Section           ~12 {~) (1 ). " Thw         United States Misapprehended the state law and the


                                                                     1
         ase 7:12-cr-00726-KMK
                               Document
  Case 7:12-cr-00726-KMK Document       51 11/19/20
                                   63 Filed  .         Page 2 of 4
                                            Filed 08!20/2 0 Page 2 of 4




facts, People v Merly 2016 NY Slip Op 26066 Decided on March
                                                                         I
                                                                             7, 2016Matter of Town of
Ogden v LaVilla, 2020 NY Slip Op 04032. Fourth Dept 7-17-i'O, *l] P.S. v M.S. 2016 NY Slip
Op 51803(0) Decided on June 1, 2016. Title 18 U.S. Code§ 922(g) is a provision of U.S. federal
law that forbids several categories of people, including felons,:fugitives from justice, drug users
and addicts, mental defectives, illegal aliens, dishonorably discharged military, former U.S.
citizens who renounced their citizenship, persons subject to restraining orders, and persons who
have been convicted of domestic violence misdemeanors·(for a duration of five years from the date
of conviction of the domestic violence misdemeanor(s))~ "to ship or transport in interstate or
foreign commerce, or possess in or affecting commerce, -any firearm or ammu~tion; or to receive
any firearm or ammunition which has been shipped or transported in interstate or foreign
commerce. I have never been charged or convicted by the FEDS for shipping or transporting in
interstate or foreign commerce, or possess in or affecting co~erce, any         fuxm:m or ammunition;
or to receive any firearm or amlllunit~on which has been sh~I?1Jed or tr~ported in interstate or
foreign commerce,_
        Apparently, the 2004 conviction is what the federal inclictplent is premised on rather than
the August 12, 2012 arrest. A former conviction at a state level does not rise.to a federal offense
involving commerce in a second charge eight years later I had no chance to be convicted or
acquitted of the charges on August 12, 2012, arid this violated my due process. I was not charged
                                                              '      .

or convicted on March19, 2004 for affecting commerce or being in possession of a gun that had
been previously shipped and transported in interstate and foreign 'commerce nor could I be then or
now. The outcome of the charges on the state level has no bearing on any Federal case. The federal
government did not disclose any fruit of a federal investigation that justifies a federal indictment
on the premise of interstate or foreign commerce, the apparent crux of federal jurisdiction. My
arrest was impermissible under the commerce clause. My attorney was ineffective for not raising
a Tenth Amendment claim to challenge federal law. All pleadings shall be so construed as to do
substantial justice. When the district court denies a habeas petition on procedural grounds without
reaching the prisoner's underlying constitutional claim, a COA ~hould issue when the prisoner
shows, at least, that jurists of reason would find it debatable w~ether the petition states a valid
claim of the denial of a constitutional right and that jurists of reason would find it debatable
whether the district court was correct in its procedural ruling. see United States v. Martin, 226 F. 3d
1042-Court o(Appeals. !)lh   CiJ'CUil ZOO~,   The standard test for ~hether a judgment is 'final' foi


                                                   2
         Case 7:12-cr-00726-KMK D
                                  ocument
       Case 7:12-cr-00726-KMK Document 6351Filed
                                              Filed 08/20/20Page 3 of 4
                                                  11/19/20    Page 3 of 4




 Rule 60(b) purposes is usually stated to be whether the judgment is sufficiently 'final' to be
 appealed.").
        The Commerce Clause refers to Article 1, Section 8, Clause 3 of the U.S. Constitution.
 The meaning of the word "commerce" is a source of controversy, as the Constitution does not
 explicitly define the word. Some argue that it refers simply to trade or exchange, while others
 claim that the Framers of the Constitution intended to describe more broadly commercial and
 social intercourse between citizens of different states. Thus, the interpretation of 11 commerce"
 affects the appropriate dividing line between federal and state power. Moreover, what constitutes
 "interstate" commercial activity has also been subject to consistent debate.
        1n Gibbons v. Ogden, 22 U.S. 1 (1824), the Supreme Court held that intrastate activity
 could be regulated under the Commerce Clause, provided that the activity is pait of a larger
 interstate commercial scheme. In Swift and Company v. United States, 196 U.S. 375 (1905). The
 Supreme Court held that activity was commerce if it had a "substantial economic effect" on
 interstate commerce or if the "cumulative effect" of one act could have an effect on such
 commerce. Decisions such as NLRB v. Jones, United States v. Darby, 312 U.S. 100
 (1941) and Wickard v. Filburn, 317 U.S. 111 (1942) demonstrated the Court's willingness to give
 an unequivocally broad interpretation of the Commerce Clause. Recognizing the development of
 a dynamic and integrated national economy, the Court employed a broad interpretation of the
 Commerce Clause, reasoning the even local activity will likely affect the larger interstate
 commercial economic scheme. In United States v. Lopez, 514 U.S. 549 (1995). In Lopez, the
 Supreme Court held that Congress only bas the power to regulate the channels of commerce, the


uus·
 instrumentalities of commerce, and action that substantially affects interstate commerce, see NFIB

             567 us. 519 (2012).
                                           This motion is denied. Aside fr
                                           under Rule 60 the motio
                                                                                                       . .
                                                                            ff om the procedural infirmities
                                          Defendant did 'not plead gnus1·1uty et rs !rol m_the fact that


-0       1~-fmw          ltW!M~
 Demetrius Williams 672570-054
                                          922        .                         o vI0 atmg 18 U S C S .
                                          . ' so his professed constitution I h II
                                          irrelevant. In any event a th Ga c a enge to it is
                                                                                                   . : .. ect1on

                                          922(g) is not an unconstitu~ion:1 over~ment notes, Section
                                          authority.                              exercise of Congress'

 FCI Allenwood                           An appeal from this order w Id
                                         the motion does not raise anoyu nott ~e taken_in good faith as
 POBox2000                                                              men onous claim
 White Deer, PA17887-2000                The Government is to mail a copy of this m
                                         endorsement to Defenda t          .       _em_o
                                         by 11/23/20. .        n and certify that it did so in a filing
 August 16, 2020

                                        nr·t~
                                         ~
                                                    3
       Case 7:12-cr-00726-KMK
         Case 7:12-cr-00726-KMKDocument 51 63Filed
                                 Document          08/20/20
                                                Filed 11/19/20Page 4 of
                                                                Page  4 4of 4




----                                                                            ., .   ,.,.   ....
